Citation Nr: 1719703	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2010 rating decision which, among other things, denied service connection for major depressive disorder; and a subsequent April 2011 rating decision which confirmed and continued the previous denial of service connection for major depressive disorder and also denied service connection for generalized anxiety disorder.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at Board hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

In a June 2016 decision, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder.  Dissatisfied with this decision, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a January 2017 Joint Motion for Remand (JMR), the Court issued an Order in February 2017 that vacated and remanded the Board's June 2016 decision that denied service connection for an acquired psychiatric disorder.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a diagnosis of major depressive disorder and generalized anxiety disorder.  He contends that his psychiatric disabilities are the direct result of a sexual assault which occurred during his active service in February 1969.  

Pursuant to the January 2017 JMR, the Board is remanding for a VA opinion as to whether the Veteran's current mental health disabilities are related to service.  

The VA opinion should consider and address the Veteran's contention that his mental health disabilities are related to the alleged military sexual trauma (MST).  See August 2010 statement; August 2014 Board hearing transcript at 3-7.  The VA opinion should also consider third-party statements regarding observed changes in the Veteran's behavior and mood following service, from four individuals who knew him before and after service.  See statements received in March 25, 2014.  
A family member reported that after returning from service the Veteran did not act like his normal self, drinking and smoking a lot and seeming to have a chip on his shoulder.  The Veteran's mother reported that the Veteran seemed distant after his discharge.  His former step-daughter recalled that the Veteran had a short temper after returning from the Army when she was six years old.  His former spouse indicated that she did not know what happened while the Veteran was stationed in Germany, but that he came home a stranger.  She also stated that she believed that the Veteran was exposed to a variety of drugs while in Germany.

The VA opinion should also consider the Veteran's medical history, as documented in VA treatment records.  In this regard, the Board notes that the Veteran was diagnosed with alcohol/cocaine dependence and substance-induced mood disorder, and underwent alcohol withdrawal treatment in January/February 2007.  The treating provider noted that there was no prior psychiatric diagnosis.  See VA treatment records received May 14, 2007, at 6, 14 & 26.  The Board notes that the Veteran denied depression symptoms in May 1998 and December 2005.  See VA treatment records received October 21, 2010, at 15 & 17.  Nevertheless, VA treatment from September 2009 shows that the Veteran reported a history of depressive symptoms since 1996, when he left a job at the post office.  He confided that he was addicted to cocaine and alcohol at the time.  He stated that this was his first time seeing a psychiatrist.  Id. at 4-8.  VA treatment records further show that the Veteran referenced the claimed MST in November 2010.  See VA treatment records received February 3, 2011, at 1.  Subsequent records show that the Veteran underwent group therapy for his MST from December 2010 to March 2014.  See CAPRI records received April 9, 2014 (in Virtual VA).  As recently as January 2016, the Veteran reported that he still has nightmares about the MST.  See CAPRI records received April 11, 2017.  

The VA opinion should particularly address a VA psychiatrist's assessment that the Veteran met the criteria for chronic adjustment disorder, as likely as not due to events in service, including the MST.  See CAPRI records received April 9, 2014, at 33-36 (in Virtual VA); CAPRI records received May 19, 2016, at 155-157.  As stated in the 2nd footnote on page 4 of the JMR, the use of the word "including" by the treating psychiatrist is vague as it suggest the diagnosis is related to multiple in-service factors, not just the report MST.  In light of this, the Board finds that a remand for an examination and opinion would be of assistance to Board in adjudicating this appeal.  The examiner should also note that a July 2013 VA treatment note shows multiple Axis I diagnoses.  Significantly, it indicates "r/o MST."  See CAPRI records received November 15, 2016, at 34-36.

The Board further notes that some evidence references the fact that the Veteran's brother served and was injured in Vietnam.  See CAPRI records received May 19, 2016, at 155; see also March 2014 statement from the Veteran's ex-wife.  This was a source of anxiety for the Veteran, as he did not hear from his brother for nine to ten months after he came back.  Id.  The Board assumes that the Veteran is referring to him coming back from service.  While this suggests that the reported episode of anxiety occurred after service, it is plausible that the Veteran and his brother served around the same time or that there was overlap between their respective service periods.  As such, the VA examiner should also consider this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate mental health clinician to determine the etiology of his mental health disabilities.  The examiner is asked to review the claims file, to include a copy of this Remand, and become familiar with the pertinent history of the mental disorder.


The examiner is to respond to the following:

For each current mental health disability, state whether it is as least as likely as not (probability of 50 percent or more) related to an event in service?  The examiner should consider and address the Veteran's contentions and the relevant evidence, in particular, the medical and lay evidence highlighted above in the narrative part of this Remand.  Such includes, but is not limited to, the following:

* Four lay statements, received by VA in March 2014

* VA psychiatrist's assessment in January and August 2014 that the Veteran met the criteria for chronic adjustment disorder, as likely as not due to events in service, including the MST.  

* Evidence concerning the Veteran's anxiety about noting hearing from his brother for 9 to 10 months.

The examiner should provide a comprehensive rationale for any opinion offered, to include references to the evidence of record, as appropriate.  

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

